EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Sharma on 8 September 2021.

The application has been amended as follows: 
In the Abstract, please delete the unspecified number of spaces between the period at line 4, after the word “same,” and the word “The,” the first word of line 5, so that there is only a single space remaining and so that the Abstract is consolidated into a single paragraph. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of applicant’s amendments and arguments, all objections and rejections of the Office Action mailed on 21 June 2021 are overcome and withdrawn.
The above-provided amendment to the Abstract provides for an abstract in single paragraph form.
Regarding Claims 17-44, the reviewed prior art does not teach or suggest the subject matter of these claims for the reasons of record. See Office Action mailed on 21 June 2021 (paragraph 14).
Claims 17-44 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
8 September 2021